ASSET PURCHASE AGREEMENT by and among RELIANT ENERGY WHOLESALE GENERATION, LLC and RELIANT ENERGY ASSET MANAGEMENT, LLC, as Sellers, and NEVADA POWER COMPANY, as Purchaser APRIL 21, 2008 BIGHORN POWER PLANT Clark County, Nevada TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; USAGE[INSERT PAGE NUMBER] Section 1.1Definitions[INSERT PAGE NUMBER] Section 1.2Rules as to Usage[INSERT PAGE NUMBER] Section 1.3Schedules and Exhibits[INSERT PAGE NUMBER] ARTICLE II SALE AND PURCHASE; PRICE; CLOSING[INSERT PAGE NUMBER] Section 2.1Sale and Purchase; Definition of Purchased Assets; Excluded Liability[INSERT PAGE NUMBER] Section 2.2Purchase Price[INSERT PAGE NUMBER] Section 2.3Allocation of Purchase Price[INSERT PAGE NUMBER] Section 2.4The Closing[INSERT PAGE NUMBER] Section 2.5Closing Deliveries.[INSERT PAGE NUMBER] Section 2.6Further Assurances; Post-Closing Cooperation[INSERT PAGE NUMBER] ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS[INSERT PAGE NUMBER] Section 3.1Existence[INSERT PAGE NUMBER] Section 3.2Authority[INSERT PAGE NUMBER] Section 3.3Binding Agreement[INSERT PAGE NUMBER] Section 3.4No Conflicts[INSERT PAGE NUMBER] Section 3.5Approvals and Filings[INSERT PAGE NUMBER] Section 3.6No Material Adverse Effect[INSERT PAGE NUMBER] Section 3.7Legal Proceedings[INSERT PAGE NUMBER] Section 3.8Compliance with Laws[INSERT PAGE NUMBER] Section 3.9Title to Personal Property[INSERT PAGE NUMBER] Section 3.10Real Property.[INSERT PAGE NUMBER] Section 3.11Condition of Purchased Assets[INSERT PAGE NUMBER] Section 3.12Warranty Matters[INSERT PAGE NUMBER] Section 3.13Contracts.[INSERT PAGE NUMBER] Section 3.14Permits.[INSERT PAGE NUMBER] Section 3.15Insurance[INSERT PAGE NUMBER] Section 3.16Environmental Matters.[INSERT PAGE NUMBER] Section 3.17Labor Matters[INSERT PAGE NUMBER] Section 3.18Employee Matters[INSERT PAGE NUMBER] Section 3.19Brokers[INSERT PAGE NUMBER] Section 3.20Intellectual Property[INSERT PAGE NUMBER] ARTICLE IVREPRESENTATIONS AND WARRANTIES OF PURCHASER[INSERT PAGE NUMBER] Section 4.1Existence[INSERT PAGE NUMBER] Section 4.2Authority[INSERT PAGE NUMBER] Section 4.3Binding Agreement[INSERT PAGE NUMBER] Section 4.4No Conflicts[INSERT PAGE NUMBER] Section 4.5Approvals and Filings[INSERT PAGE NUMBER] Section 4.6Legal Proceedings[INSERT PAGE NUMBER] Section 4.7Brokers[INSERT PAGE NUMBER] Section 4.8Financial Resources[INSERT PAGE NUMBER] Section 4.9Opportunity for Independent Investigation[INSERT PAGE NUMBER] ARTICLE V COVENANTS[INSERT PAGE NUMBER] Section 5.1Efforts to Close and Fulfillment of Conditions[INSERT PAGE NUMBER] Section 5.2Operationand Maintenance of Purchased Assets[INSERT PAGE NUMBER] Section 5.3Purchaser's Inspection Right[INSERT PAGE NUMBER] Section 5.4Cooperation with Facility Takeover and Transition of Operations[INSERT PAGE NUMBER] Section 5.5Employee and Benefit Matters[INSERT PAGE NUMBER] Section 5.6Risk of Loss[INSERT PAGE NUMBER] Section 5.7Interim Reports[INSERT PAGE NUMBER] Section 5.8Update of Schedules[INSERT PAGE NUMBER] Section 5.9No Solicitation of Competing Transaction[INSERT PAGE NUMBER] Section 5.10Use of Certain Names[INSERT PAGE NUMBER] Section 5.11Support Obligations.[INSERT PAGE NUMBER] Section 5.12Termination of Certain Services and Contracts[INSERT PAGE NUMBER] ARTICLE VI CONDITIONS TO CLOSING[INSERT PAGE NUMBER] Section 6.1Purchaser's Conditions Precedent[INSERT PAGE NUMBER] Section 6.2Sellers' Conditions Precedent[INSERT PAGE NUMBER] ARTICLE VII TERMINATION[INSERT PAGE NUMBER] Section 7.1Termination Prior to Closing[INSERT PAGE NUMBER] Section 7.2Effect of Termination or Breach Prior to Closing[INSERT PAGE NUMBER] ARTICLE VIII INDEMNIFICATION[INSERT PAGE NUMBER] Section 8.1Indemnification by Sellers[INSERT PAGE NUMBER] Section 8.2Indemnification by Purchaser[INSERT PAGE NUMBER] Section 8.3Method of Asserting Claims[INSERT PAGE NUMBER] Section 8.4Limitations of Liability.[INSERT PAGE NUMBER] Section 8.5Indemnification in Case of Strict Liability or Indemnitee Negligence[INSERT PAGE NUMBER] ARTICLE IX TAX MATTERS[INSERT PAGE NUMBER] Section 9.1Representations and Warranties[INSERT PAGE NUMBER] Section 9.2Transfer Taxes[INSERT PAGE NUMBER] Section 9.3Property Taxes[INSERT PAGE NUMBER] Section 9.4Sellers' Tax Indemnification[INSERT PAGE NUMBER] Section 9.5Purchaser Tax Indemnification[INSERT PAGE NUMBER] Section 9.6Refunds[INSERT PAGE NUMBER] Section 9.7Contests[INSERT PAGE NUMBER] Section 9.8Assistance and Cooperation[INSERT PAGE NUMBER] Section 9.9Information[INSERT PAGE NUMBER] Section 9.10Tax Returns[INSERT PAGE NUMBER] Section 9.11Survival of Obligations[INSERT PAGE NUMBER] Section 9.12Adjustments to Purchase Price[INSERT PAGE NUMBER] ARTICLE X SURVIVAL; NO OTHER REPRESENTATIONS[INSERT PAGE NUMBER] Section 10.1Survival of Representations, Warranties, Covenants and Agreements[INSERT PAGE NUMBER] Section 10.2No Other Representations[INSERT PAGE NUMBER] ARTICLE XI DISPUTE RESOLUTION[INSERT PAGE NUMBER] Section 11.1Dispute Resolution[INSERT PAGE NUMBER] Section 11.2Venue[INSERT PAGE NUMBER] Section 11.3Waiver of Trial by Jury[INSERT PAGE NUMBER] Section 11.4Service of Process[INSERT PAGE NUMBER] ARTICLE XII LIMITED REMEDIES AND DAMAGES[INSERT PAGE NUMBER] Section 12.1Exclusive Remedies[INSERT PAGE NUMBER] Section 12.2Limitation of Liability[INSERT PAGE NUMBER] Section 12.3Specific Performance[INSERT PAGE NUMBER] ARTICLE XIII MISCELLANEOUS[INSERT PAGE NUMBER] Section 13.1REI Guaranty[INSERT PAGE NUMBER] Section 13.2Notices[INSERT PAGE NUMBER] Section 13.3Payments[INSERT PAGE NUMBER] Section 13.4Entire Agreement[INSERT PAGE NUMBER] Section 13.5Expenses[INSERT PAGE NUMBER] Section 13.6Public Announcements[INSERT PAGE NUMBER] Section 13.7Confidentiality[INSERT PAGE NUMBER] Section 13.8Waivers[INSERT PAGE NUMBER] Section 13.9Amendment[INSERT PAGE NUMBER] Section 13.10No Construction Against Drafting Party[INSERT PAGE NUMBER] Section 13.11No Third Party Beneficiary[INSERT PAGE NUMBER] Section 13.12Headings[INSERT PAGE NUMBER] Section 13.13Invalid Provisions[INSERT PAGE NUMBER] Section 13.14Governing Law[INSERT PAGE NUMBER] Section 13.15No Assignment; Binding Effect[INSERT PAGE NUMBER] Section 13.16Counterparts[INSERT PAGE NUMBER] Section 13.17Time of Essence[INSERT PAGE NUMBER] Bighorn Generating Facility SCHEDULES: Schedule 1.1(a) Assigned Facility Agreements Schedule 1.1(b), Part A Materials and Equipment Schedule 1.1(b), Part B Stores and Inventory Schedule 1.1(c) Requested Consents Schedule 1.1(d) Schedule 1.1(e) Schedule 1.1(f) Schedule 1.1(g) Schedule 1.1(h) Schedule 1.1(i) Easements Permitted Liens Transferred Intellectual Property Project Employees Stores and Inventory Methodology Transferred Permits Schedule 2.1.3 Excluded Assets Schedule 5.2(b)(iii) Material Assigned Facility Agreements Schedule 5.2(d) Permitted Actions Sellers' Disclosure Schedule Section 1.1(a):Sellers' Knowledge Persons Section 3.4:Consents and Actions Section 3.5:Approvals and Filings Section 3.7:Sellers' Legal Proceedings Section 3.10(d)Real Property - Material Liens Section 3.10(f):Real Property – Commitments to or Agreements with any Governmental Authority Affecting the Use or Ownership of the Real Property Section 3.10(g):Real Property – Agreements for the Sale, Exchange, Encumbrance, Lease or Transfer of Any of the Real Property or Any Portion of the Same by Sellers Section 3.10(h):Real Property – Notices of Non-Compliance with Applicable Material Conditions, Covenants and Restrictions that Encumber the Real Property Section 3.11:Materials and Equipment and Tangible Personal Property Section 3.12:Warranty Matters Section 3.14(a):Facility Permits Section 3.14(b)(i):Permit Parties Section 3.14(b)(ii):Compliance with and Status of Facility Permits Section 3.15:List of Insurance Policies Section 3.16:Environmental Matters Section3.16(d):Material Environmental Permits Section 3.18(b):Seller Plans Section 3.20(a):Intellectual Property Section 3.20(b):Infringement of Intellectual Property Section 5.11(a):Support Obligations Section 9.1:Tax Matters Exceptions Purchaser's Disclosure Schedule Section 1.1(a):Purchaser's Knowledge Persons Section 4.5:Approvals and Filings Section 4.6:Purchaser's Legal Proceedings EXHIBITS: Exhibit A Exhibit B Exhibit C Form of Bill of Sale and Assignment Form of Easement and Lease Assignment and Assumption Agreement Form of Assignment Agreement Exhibit D Form of Requested Consent Bighorn Generating Facility ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into effective as of April21, 2008(the "Effective Date"), by and among RELIANT ENERGY WHOLESALE GENERATION, LLC, a Delaware limited liability company ("REWG"), RELIANT ENERGY ASSET MANAGEMENT, LLC, a Delaware limited liability company ("REAM"), and NEVADA POWER COMPANY, an electric utility organized under the laws of the State of Nevada ("Purchaser").REWG and REAM are also each referred to herein individually as a "Seller" and collectively as the "Sellers."REWG and REAM, on the one hand, and Purchaser, on the other hand, are also each referred to herein as a "Party" and collectively as the "Parties." RECITALS A.REWG wholly owns an operating natural gas-fired combined-cycle electric generation plant known as the "Bighorn Generating Facility" that is nominally rated approximately 598MW and is located 35 miles south of Las Vegas, Nevada in southern Clark County, Nevada, near Primm, Nevada, on land leased by REWG.REAM owns certain assets used in the operation of the Bighorn Generating Facility. B.REWG and REAM are subsidiaries of, and indirectly wholly owned by, Reliant Energy, Inc., a Delaware corporation ("REI"). C.Purchaser desires to purchase all of the assets of, and used in connection with, the Bighorn Generating Facility. D.The Parties have determined to set forth in this Agreement the terms and conditions of their agreements regarding the foregoing. AGREEMENTS For and in consideration of the Recitals set forth above, the respective covenants and agreements of the Parties herein set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, the Parties, intending to be legally bound, do hereby agree as follows: ARTICLE I DEFINITIONS; USAGE Section 1.1Definitions Unless the context shall otherwise require, capitalized terms used in this Agreement shall have the meanings assigned to them in this Section "2002 Settlement
